This action was begun on 12 January, 1932. The purpose of the action is to recover of the defendant sums of money due to the plaintiff on account of shares of stock in defendant association, formerly owned by the plaintiff, which have been matured in accordance with the by-laws of the defendant.
In its answer, the defendant alleges that all sums of money due to the plaintiff on account of shares of stock formerly owned by him, were paid to the plaintiff by the defendant promptly as such sums of money became due. The defendant further pleads the three-year statute of limitations in bar of plaintiff's recovery in this action.
The evidence offered by the plaintiff at the trial of the action showed that all the shares of stock in defendant association, which plaintiff had formerly owned were matured prior to February, 1919, and that this action was begun on 12 January, 1932.
At the close of the evidence, the defendant moved for judgment as of nonsuit, on the ground that the action was not begun within three years after the cause of action on which plaintiff seeks to recover accrued, and that for that reason the action is barred by the statute of limitations pleaded in its answer. The motion was allowed, and plaintiff excepted.
From judgment dismissing the action as of nonsuit, the plaintiff appealed to the Supreme Court.
There was no error in the trial of this action. Marks v. McLeod,203 N.C. 258, 165 S.E. 693. The judgment dismissing the action as of nonsuit, is
Affirmed.